Name: Commission Regulation (EU) NoÃ 172/2010 of 1Ã March 2010 entering a name in the register of traditional specialities guaranteed (Prekmurska gibanica (TSG))
 Type: Regulation
 Subject Matter: agri-foodstuffs;  foodstuff;  consumption;  Europe;  research and intellectual property
 Date Published: nan

 2.3.2010 EN Official Journal of the European Union L 51/11 COMMISSION REGULATION (EU) No 172/2010 of 1 March 2010 entering a name in the register of traditional specialities guaranteed (Prekmurska gibanica (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 509/2006 of 20 March 2006 on agricultural products and foodstuffs as traditional specialities guaranteed (1), and in particular the first subparagraph of Article 9(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 8(2) of Regulation (EC) No 509/2006, and pursuant to Article 19(3) of the same Regulation, the application submitted by Slovenia to register the name Prekmurska gibanica was published in the Official Journal of the European Union (2). (2) As no objection under Article 9 of Regulation (EC) No 509/2006 has been received by the Commission, this name should be entered in the register. (3) The application also requested protection under Article 13(2) of Regulation (EC) No 509/2006. That protection should be granted to the name Prekmurska gibanica in so far as, in the absence of objections, it could not be demonstrated that the name is used in a lawful, renowned and economically significant manner for similar agricultural products or foodstuffs, HAS ADOPTED THIS REGULATION: Article 1 The name contained in the Annex to this Regulation is hereby entered in the register. Protection as referred to in Article 13(2) of Regulation (EC) No 509/2006 shall apply. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 93, 31.3.2006, p. 1. (2) OJ C 138, 18.6.2009, p. 9. ANNEX Foodstuffs referred to in Annex I to Regulation (EC) No 509/2006: Class 2.3. Confectionery, bread, pastry, cakes, biscuits and other bakers wares SLOVENIA Prekmurska gibanica (TSG) The use of the name is reserved.